Citation Nr: 0902776	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, and if so, whether entitlement to service 
connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's claims file is incomplete, due to no fault of 
his own.  The veteran's claims file begins with documents 
dated in 2004.  It is clear from the evidence of record, that 
the veteran initially requested service connection for a back 
condition and was denied by the RO and then the Board.  There 
is a January 1999 Board decision of record, which was on 
appeal from a May 1996 RO decision, which denied the claim of 
entitlement to service connection for residuals of 
compression fracture of the thoracic vertebrae.  

The veteran then filed a new claim for service connection for 
a back disability in May 2005.  The RO adjudicated the claim 
in a September 2005 rating decision and found that the claim 
remained denied because there was no new and material 
evidence to reopen the veteran's claim.  

Although the RO did not reopen the claim in the September 
2005 rating decision, the Board is required to consider 
whether new and material evidence had been presented, and 
then if so, the merits of the claim can be considered.  The 
Board must make an initial determination as to whether 
evidence that is "new and material" has been submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed Cir. 2001).  

Additionally, the veteran was afforded a hearing before the 
undersigned in August 2008.  Subsequent to the hearing, the 
veteran submitted evidence and a written waiver, waiving a 
review of this evidence by the RO.  Therefore, the Board has 
the jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of compression fracture 
of the thoracic spine was denied in a January 1999 Board 
decision.  All Board decisions are final on the date stamped 
on the face of the decision.

2.  Evidence received since the January 1999 Board decision 
is not cumulative or redundant.  It is of such significance 
that it raises a reasonable possibility of substantiating the 
claim for a back disability.


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
January 1999 decision, which denied a claim of entitlement to 
service connection for residuals of compression fracture of 
the thoracic vertebrae; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence 

Pertinent Law and Regulations

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and it is deemed final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  38 
U.S.C.A. § 5108.  The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a May 1996 rating decision, the RO denied the claim of 
entitlement to service connection for residuals of 
compression fracture of the thoracic vertebrae on the basis 
that there was evidence that a back disability existed prior 
to service and the condition did not permanently worsen as a 
result of service.  As the veteran's record is not intact, 
the Board looks to the January 1999 Board decision, to 
determine the evidence of record at the time of the initial 
decision.  The evidence of record discussed in the January 
1999 Board decision included the veteran's service treatment 
records, an April 1996 VA examination, three lay statements 
and the veteran's testimony.  


The Board decided the claim in January 1999.  The Board 
denied the claim of entitlement to service connection for 
residuals of compression fracture of the thoracic vertebrae 
on the basis that there was no evidence of back trauma in 
service and no continuity of symptomatology, as the veteran 
presented his claim 16 years after his separation from 
service.  

In May 2005, the veteran submitted a new claim for residuals 
of compression fracture of the thoracic vertebrae.  In order 
to reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board notes that there is no definitive way to decipher 
between the old and new evidence.  The evidence submitted 
since the initial Board decision includes a letter from the 
veteran's mother dated in September 2005, case law summaries, 
internet articles regarding back disabilities and physical 
disability separation, testimony before the House Armed 
Services Committee regarding military disability evaluation, 
an internet article regarding army recruits abused on U.S. 
soil, GAO findings regarding VA disability systems, a June 
1976 letter from an attorney regarding the veteran's 
settlement in his law suit, a letter from the veteran's 
sister dated in July 2005, the transcript of an August 2008 
hearing before the undersigned, West Haven VA medical 
records, social security administration (SSA) records, an SSA 
decision and Tampa VA medical records dated in 2004.

The Tampa VA medical records are material because they relate 
to a fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a back disability.  The 
medical records provide a medical opinion, which supports the 
theory of aggravation while the veteran was in service.  This 
additional evidence raises a reasonable possibility of 
substantiating the claim, because it provides competent 
evidence of possible service incurrence.  Thus, this evidence 
is new and material.

In conclusion, the Board finds that the evidence received 
since the original Board decision is new and material, and 
the claim of entitlement to service connection for a back 
disability is reopened.  The Board has recharacterized the 
issue of service connection to reflect the veteran's initial 
request of entitlement to service connection for a back 
disability.

II.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  In view of the Board's favorable 
decision to re-open the veteran's claim of entitlement to 
service connection for a back disability, no prejudice will 
result to the veteran by the Board's consideration of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a back 
disability.  To this extent, the appeal is granted.


REMAND

The veteran asserts that he is entitled to service connection 
for a back disability incurred in service.  The veteran's 
initial claim was denied based on the assumption that the 
veteran had a pre-existing disability, which was not 
aggravated by his service.  As referenced above, the 
veteran's service treatment records are no longer of record 
and therefore, the Board has relied on the narrative provided 
by the January 1999 Board decision concerning the veteran's 
service treatment records.
The evidence shows that the veteran did not have any 
disability noted on his service entrance examination.  In 
August 1978, the veteran presented for complaints of 
intermittent back pain.  X-rays showed an old compression 
fracture versus anterior wedging in the mid-thoracic spine.  
September 1978 records also showed a complaint of back pain 
dating back several months and reported that the date of the 
injury was unknown.  The veteran also provided evidence of a 
car accident prior to service in June 1976, stating that his 
medical reports showed no positive signs of injury.  

Every veteran shall be taken to have been in sound condition 
upon entrance into service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

The May 2004 VA Tampa medical records include a medical 
opinion, stating that the veteran has juvenile kyphosis, 
which is likely a developmental disability that was 
aggravated during service.  The opinion does not state 
whether the aggravation was due to the natural progression of 
the disease, or whether the kyphosis increased in severity 
due to service.

The veteran's initial claim was for a back disability.  
However, the RO and the Board more narrowly adjudicated a 
claim for residuals of compression fracture of the thoracic 
vertebrae.  As the claim has now been rephrased as 
entitlement to service connection for a back disability, the 
finding of kyphosis is relevant to the veteran's initial 
claim.

During the veteran's August 2008 personal hearing, he 
provided detailed testimony regarding the injury that he had 
during service in which he fell from a tree.  

The claim is remanded for a new VA examination to identify 
the veteran's current back disabilities and to determine 
whether the disabilities were present in service, increased 
in severity during service and if an increase in service is 
found, whether it is due to the natural progression of the 
disease.  The case is also remanded to afford the agency of 
original jurisdiction the opportunity to adjudicate the claim 
on a de novo basis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination in order to determine the 
nature and etiology of his back 
disability.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  With regard to the 
veteran's claim of service connection for 
a back disability, the examiner is asked 
to respond to the following questions:


a.  Identify all of the veteran's current 
chronic back disorders and indicate the 
date of clinical onset of each disorder. 

b.  If the onset was during the veteran's 
service, identify any post-service 
residual disability from the in-service 
episode and/or provide the current 
diagnosis of the disability that began in 
service.  

c.  If the onset was after service, is it 
as likely as not that such disability is 
causally related to service?

d.  If the onset of the disorders listed 
in question #1 was before service, 
provide the rationale for this conclusion 
and indicate if  such disorder increased 
in severity during service?

e.  If a disorder did increase in 
severity in service, was the increase in 
severity clearly and unmistakably due to 
natural progression of the disorder?  

	A complete rationale must be given for 
any opinion expressed.  If the examiner 
is unable to provide the requested 
opinion(s) without resorting to 
speculation, it should be so stated.

2.  Thereafter, readjudicate the issue on 
appeal on a de novo basis.  If the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The appropriate time 
within which to respond should provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


